Title: To George Washington from Major General Philip Schuyler, 20 August 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany August 20th 1777

Last Evening Gen: Gates arrived at the Camp and this morning I shewed him the different passes, gave him an Account of the disposition of the troops, The posts they Occupied, and the Orders I had given with Such Information as he required, or that occured to me and then Came down to this place.
Inclose Your Excellency a return of the Army, Copy of a letter from General Lincoln and Copy of Gen: Burgoyns Instructions to Lieut. Colo: Beam who Commanded the Enemy near Bennington. It appears to me that Gen. Burgoyne Expects Gen: Howe will attempt to come up the River.
General Arnold advises me that some Oneida Indians were waiting his Arrival at the German Flatts In order to Join him, If the Siege of Fort Schuyler Should be raised I hope to be able to Induce two or three hundred Indians to Join our Army. I am Dear Sir Most Sincerely & respectfully Your Excellency, Obedt Hume Servant

Ph: Schuyler

